Citation Nr: 0820468	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 rating decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a lumbar spine disability.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

During his March 2008 hearing, the veteran reported that he 
was awarded entitlement to Social Security Administration 
(SSA) disability benefits.  The Court has held that where 
there is notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matter on 
appeal.  The veteran also testified that he was given a 
detailed physical examination before starting employment with 
Amtrak as well as currently receives railroad retirement 
disability benefits.  As records supportive of the veteran's 
claims might be in the possession of the Railroad Retirement 
Board, Amtrak, and SSA, the AMC/RO should contact those 
agencies and obtain any records pertaining to the veteran's 
receipt of disability benefits, to include the medical 
records on which the agencies' disability determinations were 
made.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  

Service treatment records reflect that the veteran fell off 
the back of a truck in July 1975 and was treated for lumbar 
muscle pain with heat.  Post-service VA and private treatment 
records detail findings of a current lumbar spine disability.  
Private treatment records also document multiple post-service 
spinal injuries, including a 1988 fall injury with subsequent 
1989 lumbar surgery, as well as a 1997 motor vehicle accident 
injury.  Accordingly, the AMC/RO should arrange for the 
veteran to undergo VA examination at an appropriate VA 
medical facility to determine the nature and etiology of the 
veteran's claimed lumbar spine disability.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Centers (VAMC) in East Orange and Newark, New Jersey; 
however, the claims file only includes records from 
facilities in Gadsden and Birmingham.  Additional records 
from East Orange VAMC and Newark VAMC should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
lumbar spine disability since March 1955.  
Of particular interest are any private 
treatment records from a chiropractor 
identified as J. Allen (as referenced in 
the veteran's March 2008 statement of 
record) for the period from 1975 to the 
present as well as any physical 
examination reports of the veteran 
conducted for hiring purposes by Amtrak.  
Also of particular interest are any 
Newark and/or East Orange VAMC 
outstanding records of evaluation and/or 
treatment of the veteran's claimed lumbar 
spine disability, for the period from 
March 1955 to the present.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

4.  The AMC/RO should obtain a copy of 
the Railroad Retirement Board's decision 
awarding the veteran disability benefits 
and copies of the records on which the 
Board based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for a VA orthopedic examination of the 
lumbar spine, by a physician.

Prior to any scheduled examination, the 
claims folder and a copy of this REMAND 
must be made available and reviewed by to 
the physician conducting the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should identify all 
disabilities affecting the lumbar spine.  
With respect to each diagnosed 
disability, the physician should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
lumbar spine disability is related to any 
incident during service, to include a 
July 1975 back injury.  The examiner 
should also address and discuss the 
significance, if any, of all post-service 
spinal injuries documented in the claims 
file, to include a 1988 fall injury with 
subsequent 1989 lumbar surgery as well as 
a 1997 motor vehicle accident injury. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of the evidence added to 
the record since the June 2007 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



